NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                 Submitted August 18, 2017* 
                                  Decided August 22, 2017 
                                                
                                           Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 17‐1365 
 
ALLEN M. PERRES,                                   Petition for Review of an Order of the 
      Petitioner,                                  Securities and Exchange Commission. 
                                                    
      v.                                           No. 3‐17013 
 
SECURITIES AND EXCHANGE 
COMMISSION, 
      Respondent. 
 
                                          O R D E R 

       Allen Perres sold common stock in Southern Cross Resources Group to 
unaccredited individual investors in exchange for commissions. Perres knew these sales 
were unlawful since (1) the company’s securities were unregistered and no exemption 
from registration was available, see 15 U.S.C. § 77e(a), (c), and (2) Perres himself was not 
registered as a broker or dealer, see id. § 78o(a). Nevertheless, Perres made sales to at least 
10 investors and received over $125,000 in commissions. Together he and a colleague, 
Willard St. Germain, raised $2 million over 2 years.   
                                                 
            * We have granted the parties’ request to decide this case on the briefs, without 

oral argument. See FED. R. APP. P. 34(a), (f).   
No. 17‐1365                                                                         Page 2 
 
       After the Securities and Exchange Commission began investigating allegations of 
fraud against Southern Cross, Perres and St. Germain entered into an administrative 
settlement acknowledging they had willfully violated the securities laws. They also 
agreed to cease their unlawful activity and disgorge part of their commissions. 
St. Germain further accepted a three‐year bar from working in the securities industry or 
participating in penny‐stock offerings. But Perres would not consent to a ban of that 
length and opted instead to have an administrative law judge determine what 
“additional non‐financial remedial sanctions … are in the public interest,” see 15 U.S.C. 
§ 78o(b)(6). He also agreed not to challenge in the administrative proceeding the factual 
findings outlined above.   

        Perres asked the ALJ to impose no more than a 12‐month industry bar, but the 
SEC’s Division of Enforcement contended that a 5‐year ban would best serve the public 
interest. In determining whether a sanction is in the public interest, the SEC weighs 
(1) the egregiousness of the violation, (2) whether it was isolated or recurrent, (3) the 
degree of scienter, (4) the respondent’s sincerity in assuring against continued 
infractions, (5) the respondent’s contrition, and (6) the likelihood of future violations. 
See Steadman v. SEC, 603 F.2d 1126, 1140 (5th Cir. 1979); aff’d on other ground, 450 U.S. 91 
(1981). Applying these factors, the ALJ concluded that Perres should be barred from the 
securities industry and from participating in penny‐stock offerings for five years. The 
Commission affirmed the ALJ’s decision. It reasoned that Perres had admitted soliciting 
investors and accepting commissions knowing he could not lawfully do 
either—recurrent actions the Commission deemed egregious. The Commission also 
noted that Perres had refused to fully accept responsibility for his wrongful conduct by 
portraying himself as a victim of Southern Cross’s violations and by insisting that he “had 
diminished personal responsibility” due to “his acute deteriorating financial situation.” 
The Commission determined that the serious nature of the infractions in conjunction 
with Perres’s disavowal of his own culpability “evidences an unfitness to participate in 
that industry in any capacity.”   

        We will uphold an SEC order imposing sanctions unless we conclude that the 
agency abused its discretion. See Birkelbach v. SEC, 751 F.3d 472, 480 (7th Cir. 2014); 
Monetta Fin. Servs., Inc. v. SEC, 390 F.3d 952, 957 (7th Cir. 2004) (explaining that the 
“fashioning of an appropriate and reasonable remedy” is for the agency, not the court, 
and will not be overturned unless “unwarranted in law … or without justification in 
fact”) (quoting Steadman, 603 F.2d at 1140). Perres has given us no reason to overturn the 
Commission’s imposition of a five‐year bar. Perres contends that the SEC applied the 
Steadman factors “slavishly in a static, rote fashion and without regard to a serious 
No. 17‐1365                                                                           Page 3 
 
consideration of the factual context,” but in fact the decision is thorough and 
well‐reasoned. The Commission considered the duration of Perres’s conduct and his 
knowledge of its wrongfulness in determining that he should not participate in the 
industry for five years. It also recognized, but rejected, Perres’s argument that his poor 
financial situation mitigated his conduct.   

        Perres takes issue with the Commission’s assessment that he shirked 
responsibility for his actions—yet he continues to insist that “he was basically compelled 
to sell retail securities” by Southern Cross, that his violations were “isolated and 
negligent” at worst, and that he “had diminished personal responsibility … because of 
his unfavorable financial situation.” Perres also minimizes his wrongful actions by 
portraying them as a “failure to resign and to take assertive action against the 
Company,” even though his settlement with the agency established that 
he—personally—had willfully violated the law by selling unregistered securities. He 
also contends that his “actions did not come remotely close to the definition of 
‘egregious’ behavior” because, he says, he provided “unwavering and steadfast 
cooperation” to the SEC. But Perres’s only evidence of having cooperated is the fact that 
he did not obstruct once the agency launched its investigation.   

       Finally, Perres argues that the SEC subjected him to an “invidious classification,” 
evidenced by the fact that St. Germain engaged in identical conduct but was suspended 
from the industry for “only” three years. This contention is meritless. Perres was offered 
the same option but rejected it, choosing instead to have his sanction determined in an 
adversarial proceeding. The SEC does not abuse its discretion by rewarding settlement 
through lesser sanctions than those imposed in a contested proceeding. See Orkin v. SEC, 
31 F.3d 1056, 1067 (11th Cir. 1994). And an agency’s employment of an authorized 
sanction is “not rendered invalid in a particular case because it is more severe than 
sanctions imposed in other cases.” Butz v. Glover Livestock Comm’n Co., Inc., 411 U.S. 182, 
187 (1973).   

       The petition for review is DENIED.